Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 29, 2021

                                     No. 04-21-00436-CV

                  IN RE THOMAS TERAN AND RUIZ AND SONS, INC.

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI02455
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER

        On October 12, 2021, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court by December 14, 2021. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

       It is so ORDERED on November 29, 2021.

                                                PER CURIAM




       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court